Case: 11-11189       Document: 00512064242         Page: 1     Date Filed: 11/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 27, 2012

                                       No. 11-11189                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

RENE ZETINA-MENDEZ,
                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-166-1


Before JOLLY, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Rene Zetina-Mendez
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Zetina-Mendez was advised of the motion but
did not file a response. Our independent review of the brief and record discloses
no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities in this case, and the
appeal is DISMISSED. See 5th Cir. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.